HALE, J.,
dissenting.
I have been unable to agree quite with my associates in the disposition just made of this motion. But I have no desire, however, to go into a discussion of the facts, or to throw a straw in the way of Mr. Burke as he is to come back to the bar.
This case was very carefully considered by the court composed as it was at the time this case was heard. I think we all felt the responsibility of the case and gave it the most careful consideration we could give. I think we all felt that we were compelled by the facts of the case to pronounce the sentence that was pronounced.
When this motion was submitted, the committee appointed to take charge of it in behalf of the public and the attorneys for Mr. Burke were present, and it was stated then that the case was submitted solely upon the testimony offered at the trial and it was said that if nothing further was to be considered by this court, then the committee did not desire to be heard.
Now, as I understand, the conclusion reached by a majority of the court goes beyond that.
Personally I have no knowledge whether Mr. Burke has reformed or otherwise. I have not a particle of knowledge about the case except as it appears from the record as it stood at the time we heard the case; and I do not know of any legitimate way that has come to the knowledge of the court of any evidence of reformation on the part of Mr. Burke. I supposed the case was submitted upon the testimony clearly and only as it appeared at the former trial and, guided by this testimony, I have been unable to bring myself to the point of changing that sentence at present.
Now as I say, I am willing to acquiesce in this matter with the rest of the bar and give Mr. Burke a fair chance; but this is what I conscientiously believe in the matter in regard to modification.
I regret very much at having to differ upon the questions of this kind with my associates.